

Exhibit 10.35
 
February 16, 2007
 
Jazz Semiconductor, Inc.
4321 Jamboree Road
Newport Beach, California 92660


Ladies and Gentlemen:
 
Reference is made to that certain Loan and Security Agreement, dated as of
January 6, 2006 (the “Loan Agreement”), by and among Wachovia Capital Finance
Corporation (Western) (“Lender”), Jazz Semiconductor, Inc., a Delaware
corporation (“Parent”), and Newport Fab, LLC, a Delaware limited liability
company (“Operating Company”, Operating Company and Parent, collectively, the
“Borrowers”, and each a “Borrower”). Unless otherwise defined in this letter,
any capitalized terms that are defined in the Loan Agreement shall have the same
meanings as used herein.
 
Pursuant to the terms of Section 9.7(a) of the Loan Agreement (and subject to
certain exceptions), no Borrower shall permit any Person to merge into or with
or consolidate with it. Borrowers wish to have Joy Acquisition Corp., a Delaware
corporation (“Merger Sub”), merge with and into Parent (with Parent as the
surviving corporation) in accordance with the terms of that certain Agreement
and Plan of Merger dated as of September 26, 2006, by and among Acquicor
Technology Inc., a Delaware corporation (“Acquicor”), Merger Sub, Parent, and TC
Group, L.L.C (the “Proposed Merger”). The terms of Section 9.7(a) of the Loan
Agreement prohibit such an action by the Borrowers and therefore the Borrowers
have requested that the Lender consent to such action.
 
Lender hereby consents to the Borrowers consummating the Proposed Merger;
provided that (i) within ten (10) Business Days of the date hereof Borrowers and
Lender, in its capacity as agent for certain financial institutions, have
amended and restated the Loan Agreement consistent with the terms of that
certain Commitment Letter dated September 26, 2006, issued by Lender and
Wachovia Capital Markets, LLC to Acquicor; and (ii) from the date hereof no
additional Loans or Letters of Credit shall be available to Borrowers under the
Loan Agreement (it being understood that loans and letters and credit would be
made available to Borrowers under the terms and subject to the conditions
contained in such amended and restated loan agreement).
 
Except as expressly provided herein, nothing contained herein shall (i) amend,
modify or alter any term or condition of the Loan Agreement or any other
Financing Agreement or (ii) diminish, prejudice or waive any of the Lender’s
rights and remedies under the Loan Agreement (including the right to require
strict compliance with the terms of Section 9.7(a) of the Loan Agreement at any
time hereafter), any other Financing Agreement or applicable law, and the Lender
hereby reserves all of such rights and remedies.
 

--------------------------------------------------------------------------------


 
This letter agreement shall be construed under and governed by the internal laws
of the State of California, and may be executed in any number of counterparts
and by different parties on separate counterparts. Each of such counterparts
shall be deemed to be an original, and all of such counterparts, taken together,
shall constitute but one and the same agreement. Delivery of an executed
counterpart of this letter agreement by telefacsimile or electronic transmission
of a “pdf” (or other such viewable, printable data file) shall be equally
effective as delivery of a manually executed original counterpart.
 

       
Very truly yours,
     
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
 
a California corporation
   
 
By:   /s/ Robin L. Van Meter                              
 
  Name: Robin L. Van Meter                                     Title: Vice
President                                                 

 

Accepted and agreed:                 JAZZ SEMICONDUCTOR, INC.,       a Delaware
corporation                 By:
/s/ Harsha Tank                                  
              Name:
Harsha Tank                                       
    Title:
Interim CFO and Secretary               
     
 
     

 

NEWPORT FAB, LLC,       a Delaware limited liability company               By:
/s/ Shu Li                                             
                Name:
Shu Li                                                  
    Title:
President                                            
     
 
     




--------------------------------------------------------------------------------


 